Citation Nr: 0841518	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-14 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left shoulder injury with degenerative changes of the 
acromioclavicular joint and partial tendon tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had verified active service from January 1988 to 
November 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The veteran requested a decision review officer (DRO) hearing 
in connection with the current claim.  The veteran cancelled 
this request in March 2008 and made no attempt to reschedule 
the hearing.  Thus, the Board finds the veteran's request for 
a DRO hearing to be withdrawn.  The veteran also requested a 
video-conference hearing in connection with the current 
claim.  The hearing was scheduled and subsequently held in 
October 2008.  The veteran testified before the undersigned 
Veterans Law Judge (VLJ) and the hearing transcript is of 
record.


FINDING OF FACT

The veteran's left shoulder disability has not resulted in 
limitation of motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left shoulder injury with degenerative changes of the 
acromioclavicular joint and partial tendon tear are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the condition of his service-
connected left shoulder disability has worsened and that this 
decline warrants a higher disability evaluation.
The veteran was originally granted service connection for a 
left shoulder injury in a rating decision dated December 
1992.  The RO evaluated the veteran's disability under 
Diagnostic Code 5202-5203 as 10 percent disabling, effective 
November 21, 1992.  The hyphenated code was intended to show 
that the veteran's disability included both impairment of the 
humerus (Diagnostic Code 5202) and impairment of the clavicle 
or scapula (Diagnostic Code 5203).  38 C.F.R. § 4.71a.  The 
veteran's disability evaluation was subsequently reduced to a 
non-compensable rating by way of a decision dated May 1994.  
The RO assigned an effective date of August 1, 1994.

In March 2004, the RO increased the veteran's disability 
evaluation to 10 percent, effective August 29, 2003.  In 
December 2004, the RO increased the veteran's disability 
evaluation to 20 percent, effective August 29, 2003.  The 
Board notes that the December 2004 rating decision evaluated 
the veteran's disability under Diagnostic Code 5201.  In 
light of the medical evidence discussed below, the Board 
finds that this change was proper as the veteran's symptoms 
more nearly approximate the criteria for limitation of motion 
of the arm, rather than impairment of humerus, clavicle, or 
scapula.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629  (1992).  The May 
2006 rating decision currently on appeal continued the 
veteran's 20 percent disability evaluation under Diagnostic 
Code 5201.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2008).

The present level of disability is of primary concern where, 
as here, an increase in an existing disability rating based 
on established entitlement to compensation is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Based upon 
the guidance of the Court in Hart, the Board has considered 
whether staged ratings are appropriate in this instance.  The 
Board finds that staged ratings are not warranted in this 
case as the disability picture has not varied during the 
course of this claim.

The Court has also emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in the reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2008).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Diagnostic Code 5201 assigns a 30 percent evaluation, the 
highest available schedular evaluation, for limitation of 
motion of the minor (non-dominant) arm to 25 degrees to the 
side.  A 20 percent evaluation is assigned for limitation of 
motion of the arm midway between side and shoulder level or 
if motion is limited to shoulder level.  The Board notes that 
normal range of motion for the shoulder is from 0 to 180 
degrees on forward flexion and abduction, and from 0 to 90 
degrees on internal and external rotation.  See 38 C.F.R. § 
4.71a, Plate I (2008).  It is noted that the veteran is 
right-handed.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for a left shoulder disability for any 
period of time covered by this appeal. 

The first pertinent evidence of record is dated June 2005.  
The veteran was afforded a VA Compensation and Pension (C&P) 
Examination.  The examiner reviewed the veteran's claims 
file.  The veteran reported difficulty with overhead lifting 
and stated that he was unable to do jobs that required 
physical activity such as washing cars or moving furniture.  
The veteran also stated that he had constant pain that was 
worse with activity.  Range of motion on forward flexion and 
abduction was to 90 degrees with pain.  Internal rotation was 
to 90 degrees, while external rotation was to 70 degrees.  
The examiner found no change in range of motion or joint 
function with repetitive use or flare-ups.  The impression 
was degenerative joint disease (DJD) of the left shoulder.

The veteran underwent another VA C&P examination in April 
2006.  The examiner noted that the veteran was right-handed.  
The examiner reviewed previous x-rays and magnetic resonance 
imaging (MRI) results.  The veteran reported a past medical 
history which included an in-service left shoulder injury.  
This injury was manifested by subjective complaints of 
painful and abnormal motion, stiffness, weakness, guarding, 
and weekly episodes of subluxation or dislocation.  Range of 
motion on forward flexion and abduction was to 80 degrees 
with pain starting at 0 degrees.  Internal and external 
rotation was to 30 degrees with pain starting at 0 degrees.  
No additional loss of motion was found on repetitive use.  
The impression was left shoulder degenerative arthritis.  The 
examiner also opined that the veteran's disability had 
"significant" effects on his occupational activities and 
"moderate" effects on his activities of daily living.  
Namely, the examiner indicated that the veteran had 
difficulty lifting and carrying. 

In July 2006, the veteran had a VA orthopedic surgical 
consultation.  Range of motion on forward flexion and 
abduction was between 90 and 100 degrees, while external 
rotation was to 30 degrees.  The examiner noted that the 
veteran was "very apprehensive" about passive movements of 
the left shoulder, fearing that the shoulder would dislocate.  
X-rays taken at the time of the examination were interpreted 
to show evidence of traumatic degenerative changes in the 
glenohumeral joint.  

A follow-up VA treatment note dated August 2006 revealed 
active range of motion on forward flexion and abduction to 90 
degrees.  Internal and external rotation was to 70 degrees.  
The impression was Bankart tear with chronic instability and 
pain.

The veteran was afforded another VA C&P examination in March 
2008.  The veteran reported that the condition of his 
shoulder had gotten progressively worse over the years since 
his in-service injury.  In particular, the veteran's injury 
was manifested by subjective complaints of weakness, 
tenderness, guarding, and multiple, recurrent episodes of 
subluxation or dislocation.  The veteran also reported having 
"severe" flare-ups for a period of hours approximately two 
to four times per month.  The flare-ups, according to the 
veteran, resulted in impaired mobility.  Range of motion 
testing revealed forward flexion to 50 degrees with pain from 
30 to 50 degrees.  Abduction was from 0 to 50 degrees with 
pain at 50 degrees.  The examiner was unable to assess 
internal and external rotation secondary to pain and fear of 
dislocation.  X-rays taken at that time revealed evidence of 
a near full-thickness tear of the supraspinatus tendon as 
well as mild to moderate acromioclavicular joint 
osteoarthropathy.  The examiner further opined that the 
veteran's disability had "significant" effects on his 
occupational and daily living activities, including increased 
absenteeism from work.   
The veteran testified before the undersigned VLJ in 
connection with his claim in October 2008.  Specifically, the 
veteran stated that he dislocated his shoulder frequently and 
that he was "protecting" his shoulder, particularly when he 
engaged in physical labor at work.  The veteran also 
testified that he sought VA vocational rehabilitation and 
education so that he could be re-trained for a white collar 
job.  The veteran reported difficulty with activities of 
daily living as a result of his left shoulder injury as well.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence does not support an evaluation 
in excess of the currently assigned 20 percent rating.  As 
noted above, Diagnostic Code 5201 assigns a 30 percent 
evaluation for limitation of motion of the minor (non-
dominant) arm to 25 degrees from the side.  

VA medical evidence of record dating from 2005 revealed that 
the veteran's range of motion on forward flexion and 
abduction was 80 to 100 degrees with pain.  At the time of 
the most recent VA C&P examination in March 2008, the 
veteran's range of motion on forward flexion and abduction 
was to 50 degrees.  The veteran reported pain on forward 
flexion beginning at 30 degrees.  The Board points out, 
however, that there is no probative medical evidence of 
record showing that the veteran's left shoulder disability 
resulted in limitation of motion of the arm to 25 degrees 
from the side either with or without pain.  Consequently, the 
Board finds that the veteran is not entitled to a 30 percent 
evaluation under Diagnostic Code 5201.

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5201.  The Board 
notes that painful motion on range of motion testing is well-
documented in the record.  As noted above, a 30 percent 
evaluation is assigned for limitation of motion of the minor 
(non-dominant) arm to 25 degrees from the side.  The most 
recent evidence of record shows that the veteran's pain 
begins at 30 degrees on forward flexion, but the examiner 
found no evidence of additional functional loss due to pain, 
flare-ups, fatigability, incoordination, or repetitive use.  
Based on the evidence of record, the Board finds that the 
veteran's service-connected left shoulder disability more 
nearly fits within the criteria for a 20 percent evaluation 
and does not more nearly approximate the criteria for a 30 
percent evaluation.  While the veteran is not entitled to an 
evaluation in excess of 20 percent for a left shoulder 
disability, the Board notes that the veteran's subjective 
complaints of painful motion, which are supported by 
objective clinical evidence, are contemplated in the 
currently assigned disability evaluation.  Accordingly, the 
Board finds that the currently assigned disability rating is 
proper, and that the criteria for an evaluation in excess of 
20 percent for a left shoulder disability are not met.

The Board has also considered the applicability of other code 
provisions listed in 38 C.F.R. § 4.71a for the sake of 
completeness.  Many of these code provisions, however, are 
not applicable in this case given the manifestations and 
symptomatology of the veteran's service-connected left 
shoulder disability.  The Rating Schedule makes clear that an 
evaluation in excess of 20 percent for a minor (non-dominant) 
arm disability is warranted only in certain circumstances, 
none of which are present in this case.  For instance, there 
is no probative medical evidence of record documenting 
scapulohumeral ankylosis (Diagnostic Code 5200), or 
impairment of the humerus, to include fibrous union, nonunion 
(false flail joint), loss of head (flail shoulder), or 
dislocation of the humerus (Diagnostic Code 5202).  

The Board is aware that the veteran has in the past reported 
numerous instances involving shoulder subluxation or 
dislocation.  A VA treatment note dated August 2006 found the 
veteran to have a Bankart tear, an injury commonly associated 
with shoulder dislocation.  Diagnostic Code 5203 provides a 
20 percent evaluation for dislocation of the clavicle or 
scapula of the minor (non-dominant) arm.  Although Diagnostic 
Code 5203 is applicable in this case, the Board observes that 
the veteran already receives the highest disability rating 
available, 20 percent, under this code provision.  In the 
alternative, Diagnostic Code 5203 also permits impairment of 
the clavicle or scapula to be rated based on impairment of 
function of a contiguous joint.  In this case, the contiguous 
joint in question is the veteran's arm.  Because Diagnostic 
Code 5203 allows limitation of motion of the arm to be 
considered as an alternate method of evaluating a disability 
rather than an additional consideration, the Board finds that 
assigning separate ratings under Diagnostic Codes 5201 and 
5203 would constitute impermissible "pyramiding."  See 38 
C.F.R. § 4.14 (2008) (noting that the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided).
  
The Board further finds that there is also no evidence that 
the manifestations of the veteran's service-connected left 
shoulder disability are unusual or exceptional to demonstrate 
that the rating schedule is inadequate for determining the 
proper level of disability.  The Board acknowledges that the 
veteran reported instances of increased absenteeism as a 
result of his service-connected left shoulder disability in 
March 2008.  However, there is no evidence of record, other 
than the veteran's own statements, showing that his absences 
from work were related to his service-connected left shoulder 
injury.  Moreover, the veteran testified in October 2008 that 
he was still able to engage in physical labor, although he 
had to exercise more caution than in the past.  It is also 
unclear from the veteran's testimony whether he merely 
applied to VA's vocational and educational rehabilitation 
program, or whether he was accepted to the program and 
subsequently re-trained for a white collar job.  Regardless, 
as there is no indication in the record as to why the 
veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in 
this case.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 
111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
237 (1996).

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that, to 
substantiate a claim, the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
veteran.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from non-compensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-4.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  
     
In March 2006, the veteran was provided VCAA notice prior to 
the initial unfavorable decision on the claim by the AOJ that 
informed him to submit evidence showing that his service-
connected left shoulder disability increased in severity.  In 
particular, the veteran was informed to submit information 
about ongoing treatment records, including VA or private or 
treatment records, as well as statements from doctors or 
other individuals who witnessed how the veteran's disability 
symptoms  had become worse.  The veteran received additional 
notice pursuant to the Court's decisions in Dingess/Hartman 
and Vazquez-Flores following the initial unfavorable decision 
on the claim by the AOJ.  In May 2006, the veteran was 
provided notice of the type of information and evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The veteran was also 
notified in April 2008 that he could submit evidence of the 
severity of his service-connected disability and the impact 
on his employment and activities of daily living.  The 
veteran was also notified that specific test or measurement 
results would be considered when assigning a disability 
rating.  Although the May 2006 and April 2008 notice letters 
were not sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded multiple VA examinations 
in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 20 percent for a left shoulder 
injury with degenerative changes of the acromioclavicular 
joint and partial tendon tear is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


